Name: COMMISSION REGULATION (EC) No 1399/95 of 21 June 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by the intervention agency of the United Kingdom
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  plant product;  marketing
 Date Published: nan

 No L 139/6 I EN I Official Journal of the European Communities 22. 6. 95 COMMISSION REGULATION (EC) No 1399/95 of 21 June 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by the intervention agency of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by the intervention agency of the United Kingdom should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by it. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 4 July 1995 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 26 September 1995. 3 . Tenders must be lodged with the intervention agency of the United Kingdom at the following address : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW Berks. (Telex 848 302). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the intervention agency of the United Kingdom shall notify the Commis ­ sion of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The intervention agency of the United Kingdom shall issue pursuant to Regulation (EEC) No 2131 /93 a This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 191 , 31 . 7. 1993, p. 76. 4 OJ No L 21 , 26. 1 . 1994, p. 1 .